Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 16/477016 is responsive to communications filed on September 12, 2019. Currently, claims 1-14 are pending are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 and 14 rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory "process" under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing.  While the instant claim recites a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps, and therefore does not qualify as a statutory process. For example, it is unclear what performs, in electronic form, the steps recited in the method claim. 
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer program product as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory computer program product” disclosed in the claims.  

Claim Rejections - 35 USC § 103 :AIA 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 12-13 is/are rejected under 35 U.S.C §103 unpatentable over Juan et al. (US 20140177713 A1) in view of Song et al. (US 20130034154 A1).

Regarding claim 1, Juan et al. (US 20140177713 A1) meets the claim limitations, as follows: 
A method for coding a block of video data, comprising: 
dividing said block into at least two rectangular sub-blocks [i.e. Fig. 2a-2d, Fig. 7a-7d], and 

In the same field of endeavor, Song et al. (US 20130034154 A1) discloses the deficient claim limitations, as follows:
encoding each sub-block using processing such that a transform that corresponds to each sub-block size is used [i.e. encoding a video by using different transform units according to sizes and shapes of the sub-blocks; paragraph. 0001].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Juan et al. (US 20140177713 A1) and Song et al. (US 20130034154 A1) in order to create a coding method as the claimed invention.

Regarding claim 3, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 12, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 13, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Claims 2, 4, 14 is/are rejected 35 U.S.C §103 unpatentable over Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1).

Regarding claim 2, Song et al. (US 20130034154 A1) discloses the following claim limitations as set forth in claim 1.
A method for decoding a block of video data, comprising: 
decoding at least one sub-block of a plurality of sub-blocks that comprise said block, using processing such that a transform that corresponds to each sub-block size is used [i.e. decoding each of sub-blocks using a transform unit corresponding to its size; paragraph. 0001, 0015], and 

In the same field of endeavor, Kim et al. (US 20110182523 A1) discloses the deficient claim limitations, as follows:
reassembling the plurality of sub-blocks into said block, wherein reassembling comprises an inverse operation of dividing the block [i.e. a block combiner 1460 reconstructs a current block by combining a plurality of reconstructed sub-blocks with each other; paragraph. 0159, Fig. 14].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1) in order to create a decoding method as the claimed invention.

Regarding claim 4, all the claim limitations which are set forth and rejected as per discussion for claim 2.

Regarding claim 14, all the claim limitations which are set forth and rejected as per discussion for claim 2.

Claims 5-8, 10-11 is/are rejected 35 U.S.C §103 unpatentable over Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1) further in view of Juan et al. (US 20140177713 A1) further in view of Liu et al. (US 20160366416 A1).

Regarding claim 5, Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1) discloses the following claim limitations as set forth in claim 2.

Furthermore, Juan et al. (US 20140177713 A1) discloses the claim limitations as follows:
The method of Claim 2, wherein said dividing comprises:  2Customer No.: 1573632016POO171 WOUS 
splitting the block into a first division of multiple sub-blocks if said block has a size dimension that is not a multiple of three [i.e. Fig. 2a-2b], and 

Furthermore, Liu et al. (US 20160366416 A1) discloses the claim limitations as follows:
wherein the block is split into a second division of multiple sub-blocks if said block has a size dimension that is a multiple of three [i.e. Fig. 2].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Song et al. (US 20130034154 A1), Kim et al. (US 20110182523 A1), Juan et al. (US 20140177713 A1) and Liu et al. (US 20160366416 A1) in order to create a coding method as the claimed invention.

Regarding claim 6, Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1) further in view of Juan et al. (US 20140177713 A1) further in view of Liu et al. (US 20160366416 A1) discloses the following claim limitations as set forth in claim 5.

Furthermore, Juan et al. (US 20140177713 A1) discloses the claim limitations as follows:
The method or the apparatus of Claim 5, wherein said first division is a one-fourth and three-fourths split [i.e. Fig. 2a-2b], and 

Furthermore, Liu et al. (US 20160366416 A1) discloses the claim limitations as follows:
said second division is a one-third and two-thirds split [i.e. Fig. 2].

Regarding claim 7, Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1) further in view of Juan et al. (US 20140177713 A1) further in view of Liu et al. (US 20160366416 A1) discloses the following claim limitations as set forth in claim 5.

Furthermore, Juan et al. (US 20140177713 A1) discloses the claim limitations as follows:
The method or the apparatus of Claim 5, wherein said size dimension is height [i.e. Fig. 2a-2b].

Regarding claim 8, Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1) further in view of Juan et al. (US 20140177713 A1) further in view of Liu et al. (US 20160366416 A1) discloses the following claim limitations as set forth in claim 5.

Furthermore, Juan et al. (US 20140177713 A1) discloses the claim limitations as follows:
The method or the apparatus of Claim 5, wherein said size dimension is width [i.e. Fig. 2a-2b].

Regarding claim 10, Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1) further in view of Juan et al. (US 20140177713 A1) further in view of Liu et al. (US 20160366416 A1) discloses the following claim limitations as set forth in claim 2.

Furthermore, Song et al. (US 20130034154 A1) discloses the claim limitations as follows:
The method of Claim 2, wherein said dividing comprises: splitting said block into a first division of multiple sub-blocks; splitting at least one of said sub-blocks into a second division of multiple, smaller sub-blocks, based on said first division [i.e. Fig. 11].

Regarding claim 11, Song et al. (US 20130034154 A1) in view of Kim et al. (US 20110182523 A1) further in view of Juan et al. (US 20140177713 A1) further in view of Liu et al. (US 20160366416 A1) discloses the following claim limitations as set forth in claim 10.

Furthermore, Song et al. (US 20130034154 A1) discloses the claim limitations as follows:
The method or the apparatus of claim 10, wherein a mode representative of said second division is signaled [i.e. Fig. 11].

Allowable Subject Matter
Claims 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487